       Case 1:17-cv-01313-BAM Document 43 Filed 10/15/20 Page 1 of 3


 1

 2

 3

 4

 5

 6

 7

 8                        UNITED STATES DISTRICT COURT
 9                               EASTERN DISTRICT OF CALIFORNIA

10

11    MARCO A. GARCIA,                                  Case No. 1:17-cv-01313-BAM (PC)
12                       Plaintiff,                     ORDER GRANTING DEFENDANTS’
                                                        REQUEST FOR ORDER FOR EXTENSION
13           v.                                         OF TIME TO TAKE THE DEPOSITION OF
                                                        PLAINTIFF
14    GARCIA, et al.,                                   (ECF No. 42)
15                       Defendants.                    ORDER EXTENDING DISPOSITIVE
                                                        MOTION DEADLINE
16
                                                        Discovery Deadline: January 18, 2021
17                                                      Dispositive Motion Deadline: March 18, 2021
18

19          Plaintiff Marco A. Garcia (“Plaintiff”) is a state prisoner proceeding pro se and in forma

20   pauperis in this civil rights action pursuant to 42 U.S.C. § 1983. This action proceeds on

21   Plaintiff’s complaint against Defendants Garcia and Bursiaga for excessive force in violation of

22   the Eighth Amendment. All parties have consented to Magistrate Judge jurisdiction and the case

23   has been reassigned to the undersigned for all further purposes and proceedings, including trial

24   and entry of judgment. (ECF No. 28.)

25          Pursuant to the Court’s December 12, 2018 discovery and scheduling order and June 19,

26   2020 order resetting discovery and dispositive motion deadlines, the deadline for completion of

27   all discovery is October 18, 2020 and the deadline for filing all dispositive motions (other than a

28   motion for summary judgment for failure to exhaust) is December 18, 2020. (ECF Nos. 26, 38.)
                                                       1
           Case 1:17-cv-01313-BAM Document 43 Filed 10/15/20 Page 2 of 3


 1   Plaintiff’s responses to Defendants’ written discovery requests were also due on or before

 2   September 28, 2020. (ECF No. 40.)

 3            Currently before the Court is Defendants’ request for an extension of time to take

 4   Plaintiff’s deposition, filed October 14, 2020. (ECF No. 42.) Although Plaintiff has not had an

 5   opportunity to respond to the motion, the Court finds a response unnecessary and the motion is

 6   deemed submitted. Local Rule 230(l).

 7            Pursuant to Rule 16(b), a scheduling order “may be modified only for good cause and

 8   with the judge’s consent.” Fed. R. Civ. P. 16(b)(4). The “good cause” standard “primarily

 9   considers the diligence of the party seeking the amendment.” Johnson v. Mammoth Recreations,

10   Inc., 975 F.2d 604, 609 (9th Cir. 1992). The court may modify the scheduling order “if it cannot

11   reasonably be met despite the diligence of the party seeking the extension.” Id. If the party was

12   not diligent, the inquiry should end. Id.

13            In their motion, Defendants state that they received Plaintiff’s responses to their written

14   discovery requests on September 18, 2020. (ECF No. 42.) Having reviewed the responses,

15   Defendants would like to take Plaintiff’s deposition, but are unable to do so before the October

16   18, 2020 discovery deadline. In addition, due to Plaintiff’s incarceration, Defendants will need to

17   obtain permission from the institution to conduct Plaintiff’s virtual deposition (as in-person

18   depositions are not allowed due to COVID-19) and to make arrangements for the necessary

19   technology to be provided to Plaintiff. Defendants state that good cause therefore exists to

20   continue the discovery cutoff to at least January 18, 2021. (Id.)
21            Having considered the request, the Court finds good cause to continue the discovery

22   deadline in this action. Defendants have been diligent in their efforts to obtain responses to their

23   written discovery requests and their prior attempt to take Plaintiff’s deposition, and circumstances

24   outside of Defendants’ control prevent their taking of Plaintiff’s deposition prior to the current

25   discovery deadline. The Court finds that Plaintiff will not be prejudiced by the brief extension

26   here. Finally, as the extended discovery deadline exceeds the current deadline for the filing of
27   dispositive motions, the Court also finds it appropriate to extend the dispositive motion deadline.

28   ///
                                                         2
       Case 1:17-cv-01313-BAM Document 43 Filed 10/15/20 Page 3 of 3


 1        Accordingly, IT IS HEREBY ORDERED as follows:

 2     1. Defendants’ request for order for extension of time to take the deposition of Plaintiff,

 3        (ECF No. 42), is GRANTED;

 4     2. The deadline for completion of all discovery is extended to January 18, 2021; and

 5     3. The deadline for filing all dispositive motions (other than a motion for summary judgment

 6        for failure to exhaust) is extended to March 18, 2021.

 7
     IT IS SO ORDERED.
 8

 9     Dated:    October 15, 2020                           /s/ Barbara   A. McAuliffe               _
                                                     UNITED STATES MAGISTRATE JUDGE
10

11

12

13

14

15

16

17

18

19

20
21

22

23

24

25

26
27

28
                                                     3
